Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Shenzhen (CN 106950769) in view of Teramoto (JP 2007281450). Shenzhen teaches an alignment coating method for a substrate comprising providing a substrate with a blind hole (array substrate is also provided with a contact hole which penetrates through the color resistance layer and is in contact with the metal layer, abstract) and coating polyimide liquid to a region out of the blind hole on the substrate (uniformly distributed in the contact hole and the periphery of the contact hole, First embodiment; alignment film comprises a polyimide resin, Claim 7). Shenzhen does not explicitly teach an alignment plate as claimed; however, Teramoto teaches a method of coating a substrate 20 with a via 13 using an alignment plate 41 having an opening corresponding to the via 42 and 43. Teramoto teaches a printing mechanism 40 for transferring resin 31 in a preset direction (Figure 2-3; and a radius of and the opening being in the range of R-S000 toR+5000 microns (e.g. through-hole diameter 250 microns, and opening having a major axis of 365 microns and minor axis of 215 microns). While Teramoto teaches a printing mechanism, the prior art does not teach or suggest the claimed step of coating polyimide liquid on the alignment plate and transferring the polyimide liquid on the alignment plate to a region out of the blind via on the substrate according to a preset printing direction through a printing mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712